  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ARTHUR WADE HOLMES,                     )
                                        )
       Plaintiff,                       )
                                        )        CIVIL ACTION NO.
       v.                               )         2:18cv998-MHT
                                        )              (WO)
MOBILE WORK RELEASE,                    )
et al.,                                 )
                                        )
       Defendants.                      )

                             OPINION AND ORDER

       This    lawsuit        is    before      the        court     on    the

recommendation of the United States Magistrate Judge

that    the   case      be    transferred      to    the    United    States

District      Court     for   the   Southern        District   of    Alabama

pursuant      to   28    U.S.C.     §       1406(a).        There    are    no

objections to the recommendation.                   After an independent

and de novo review of the record, the court concludes

that the magistrate judge’s recommendation should be

adopted.

       Accordingly, it is ORDERED as follows:
    (1) The magistrate judge's recommendation (doc. no.

3) is adopted.

    (2) This case is transferred to the United States

District Court for the Southern District of Alabama.

    The   clerk   of   the   court   is   DIRECTED   to   take

appropriate steps to effect the transfer.

    This case is closed in this court.

    DONE, this the 4th day of January, 2019.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
